DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner will apply prior art as best understood.
Regarding claim 1:
The claim limitation “carriage moving mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Please note that the requirement for a particular structure to be clearly linked with the claimed function in order to qualify as corresponding structure is quid pro quo for the convenience of employing 35 USC 112(f).  Moreover, Applicant’s invention must be particularly pointed out and distinctly claimed under 35 USC 112(b).  In the instant written description, paragraphs 5, 17, 18 refer to the “carriage moving mechanism,” and additionally, paragraphs 21, 32 discuss moving the carriage.  However, Applicant’s written description is completely silent as to the structure that performs the claimed function.
	Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-8:
	These claims fail to remedy the deficiencies of claim 1, and thus also fail to meet the requirements of this statute.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-3, 9, 13-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2020/0247126 A1) in view of Kato et al. (US 2014/0085376 A1).
Regarding claims 1-3, 9, 14-16, 19-20:
	Kikuchi discloses a system for cleaning a printhead comprising:
	a movable carriage (wiping mechanism 80) having affixed to a base (rail 831):
		a cleaning blade (wiper blade 824); and
		an absorptive pad (web 804: paragraph 70);
	a cleaning liquid (880: paragraph 78);
	a carriage moving mechanism (“moving mechanism”) that moves the carriage so that the cleaning blade and the absorptive pad pass over the printhead (paragraphs 77, 146),
	wherein the absorptive pad has a replenishable supply of the cleaning liquid (paragraphs 78, 84).
	Kikuchi does not expressly disclose the composition of the cleaning liquid.
	However, Kato et al. disclose a cleaning liquid that functions to reliably wipe dry substances of the ink stuck to the nozzle surface by dissolving, re-dispersing or softening them (paragraph 158), the cleaning liquid being deliverable to an absorptive pad (absorbing member 50: paragraphs 206, 208 & Fig. 2), the cleaning liquid having a low vapor pressure organic solvent (ethylene glycol) that has a vapor pressure lower than water, less than about 1 kpascal at 25 degrees Celcius (paragraph 162).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize the cleaning liquid composition taught by Kato et al., so as to provide reliable wiping of the nozzle surface.
Regarding claim 13:
	Kikuchi’s modified method comprises all the limitations of claim 9, and Kikuchi also discloses that the carriage is moved so that the cleaning blade and the absorptive pad pass over the printhead after an ink purge (after a “suction operation”: paragraph 146 & Fig. 15).

Claims 6-8, 10, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi as modified by Kato et al., as applied to claim 1 above, and further in view of Kobashi et al. (US 2016/0263897 A1).
Regarding claims 6-7, 10, and 17-18:
	Kikuchi’s modified system comprises all the limitations of claims 1/9/16, but does not expressly include a waste collection system.
	However, Kobashi et al. discloses a system for cleaning a printhead that includes a waste collection system (liquid discharge mechanism 3) to remove spent liquids from a recessed bottom of a carriage (from wiper carriage 5: paragraph 57 & Fig. 4), the waste collection system comprising a pump (depressurizing pumps 45, 46), tubing (flow path 9) connected to the pump and disposed near the bottom of the carriage (Figs. 1, 4), and a waste container (one of buffer tank 42 and storage portion 47).  Kobashi et al. teach that such a system prevents overflow which may cause soiling (paragraph 106).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a waste collection system, such as taught by Kobashi et al., into Kikuchi’s modified system, so as to prevent overflow of waste ink.
Regarding claim 8:
	Kikuchi’s modified system comprises all the limitations of claim 6, and Kobashi et al. also discloses a non-porous structure (e.g. ink receiving portion 4 / connection portion 6) at the bottom of the carriage (the non-porous features is inherent to the ink collection capabilities described in paragraph 68-77 & Fig. 4).

Allowable Subject Matter
Claims 4-5 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and is written to overcome the rejection under 35 USC 112(b).
Claims 4-5 appear to contain allowable subject matter because the prior art of record does not disclose a system for cleaning a printhead comprising “a brush that is fixed so that the brush is stationary relative to the carriage, wherein the carriage moving mechanism passes the cleaning blade and absorptive pad past the brush, thereby allowing the brush to clean the cleaning blade and the absorptive pad.”  It is this limitation, in combination with other features and limitations of claim 4, that indicates allowable subject matter over the prior art of record.
Similarly, claims 11-12 appear to contain allowable subject matter because the prior art of record does not disclose a method of cleaning a printhead comprising the step of “moving the carriage so that the cleaning blade and the absorptive pad pass over a brush that cleans the cleaning blade and the absorptive pad.”  It is this limitation, in combination with other features and limitations of claim 11, that indicates allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0345671 A1 discloses a relative wiper cleaning systems that include waste collection systems.
	US 9862194 B2 discloses a printhead cleaning system comprising a cleaning module (44) having a cleaning blade (92) and an absorptive web/pad (78), wherein the cleaning blade is configured to brush both the nozzle surface and the absorptive web/pad (Figs. 15-16).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853